DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5, 7-10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (US 2007/0017966 A1) in view of Miller (US 7,614,543 B1) in view of Spivey (US 2006/0071058 A1).
Regarding claims 1 and 9, DeBusk teaches DeBusk teaches a blank (Fig. 1) and a carton (Fig. 12) for containing a plurality of articles, the blank comprising: a plurality of main panels hinged together in a linear series, the plurality of main panels configured to form a tubular structure in a set-up carton, the plurality of main panels comprising a bottom panel 90, a first side panel 70, a top panel 30, and a second side panel 10; a plurality of exiting end flaps configured to form a front panel in the set-up carton, the front panel being configured to close a front end of the tubular structure (Fig. 4), the plurality of exiting end flaps comprising a first side exiting end flap 76 hingedly connected to said first side panel along a first marginal area (fold line 62) of the blank and a second side exiting end flap 16 hingedly connected to said second side panel along said first marginal area of the blank; a dispenser pattern extending 
Regarding the lower end sections diverging, DeBusk teaches width ranges for sections of the dispenser pattern (0033) which include the use diverging of the lines, however DeBusk does not illustrate or explicitly mention the use of diverging lines lower end sections within the dispenser pattern.  Miller teaches an analogous container and teaches a tear pattern that also creates shoulder sections and illustrates using diverging fold lines (Fig. 5).  It would have been obvious to one of ordinary skill in the art to use diverging fold lines in DeBusk with the motivation of design preference as it constitutes a simple substitution to a known alternative shape to produce a predictable result.
Regarding the lower end sections starting at a point in a lower half of the first side exiting flaps, DeBusk teaches the first and second end sections extend from horizontal cuts 22 
Regarding claims 2 and 10, DeBusk illustrates said first lower end section extends to a point that is at or adjacent to a bottom edge of the first side exiting end flap and said second lower end section extends to a point that is at or adjacent to a bottom edge of the second side exiting end flap (Fig. 5).
Regarding claims 4 and 12, DeBusk teaches said first end tear line comprises a first generally transverse section and said second end tear line comprises a second generally transverse section (the transverse sections aligned with the top of H1; Fig. 13), said first and second generally transverse sections extending toward one another from opposite sides of the front panel in the set-up carton.
Regarding claims 5 and 13, DeBusk teaches aid first end tear line comprises a first curved section and said second end tear line comprises a second curved section, wherein said first curved section is disposed between said first lower end section and said first generally transverse section and said second curved section is disposed between said second lower end 
Regarding claims 7 and 15, DeBusk illustrates said first and second generally transverse sections and said first and second lower end sections each comprise a plurality of shallow V-shaped cuts (Fig. 5).
Regarding claims 8 and 16, DeBusk teaches the dispenser pattern is formed by perforations, which are inherently capable of being partially torn, therefore said dispenser pattern is configured so as to give a user of the set-up carton an option of either partially or completely removing the removable portion from a remaining portion of the set-up carton when said dispenser is fully opened.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (US 2007/0017966 A1) in view of Miller (US 7,614,543 B1) in view of Spivey (US 2006/0071058 A1) as applied to claims 4 and 12 above, and further in view of Auclair (US 2004/0188277 Al).  DeBusk does not teach the first and second transverse section comprise a plurality of straight line cuts. Auclair teaches an analogous carton and illustrates it is known to form first and second generally transverse sections and first and second lower end sections with each comprising a plurality of straight-line cuts (Fig. 2). It would have been obvious to one of ordinary skill in the art to further modify the structure of Miller to form the tear line using straight cuts as taught by Auclair as it constitutes a simple substitution of a known alternative to provide a predictable result.

Claims 1, 3-5, 8-9, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes (US 2005/0189405 A1) in view of Miller (US 7,614,543 B1).
Regarding claims 1 and 9, Gomes teaches a blank  (Fig. 1) for forming a carton (Fig. 2) for containing a plurality of articles, the blank comprising: a plurality of main panels hinged together in a linear series, the plurality of main panels configured to form a tubular structure in a set-up carton, the plurality of main panels comprising a bottom panel 30, a first side panel 14, a top panel 18, and a second side panel 26; a plurality of exiting end flaps 30, 38, 42, 46 configured to form a front panel in the set-up carton, the front panel being configured to close a front end (Fig. 2) of the tubular structure, the plurality of exiting end flaps comprising a first side exiting end 38 flap hingedly connected to said first side panel 14 along a first marginal area 32 of the blank and a second side exiting end flap 46 hingedly connected to said second side panel 22 along said first marginal area of the blank; a dispenser pattern 62 and 68 extending through the top panel 18, the first side panel 14, the second side panel 18, and the front panel, the dispenser pattern defining, in the set-up carton, a removable portion that is separable along said dispenser pattern to form an opening into an interior of the set-up carton (Figs. 3-4), wherein the dispenser pattern comprises a first end tear line formed in the first side exiting end flap and a second end tear line formed in the second side exiting end flap, the first end tear line comprising a first lower end section and the second end tear line comprising a second lower end section, wherein, in the set-up carton, said first and second lower end sections extending toward the bottom panel starting at a point in a lower half of the first and second side exiting end flaps respectively (0015) and terminate at respective end points spaced apart from each other (Fig. 1), to define therebetween a bottom end section of the removable portion. Gomes 
Regarding claims 3 and 11, Gomes teaches said first lower end section extends to a point in relative proximity to, but spaced apart a distance from, a bottom edge of the first side exiting end flap and said second lower end section extends to a point in relative proximity to, but spaced apart a distance from, a bottom edge of the second side exiting end flap (at line 168; Fig. 1).
Regarding claims 4 and 12, Gomes teaches said first end tear line comprises a first generally transverse section (extending from 62. Fig. 2) and said second end tear line comprises a second generally transverse section (extending from 62), said first and second generally transverse sections extending toward one another from opposite sides of the front panel in the set-up carton (Fig. 2).
Regarding claims 5 and 13, Gomes teaches said first end tear line comprises a first curved section and said second end tear line comprises a second curved section (defining 64; Fig. 2), wherein said first curved section is disposed between said first lower end section and said first generally transverse section and said second curved section is disposed between said second lower end section and said second generally transverse section.
Regarding claims 8 and 16, Gomes teaches said dispenser pattern is configured so as to give a user of the set-up carton an option of either partially or completely removing the removable portion from a remaining portion of the set-up carton when said dispenser is fully opened (0036; Fig. 3)

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes (US 2005/0189405 A1) in view of Miller (US 7,614,543 B1) as applied to claims 1 and 9 above, and further in view of Jacob (US 2017/0082356 A1).  Gomes modified by the teachings of Miller, would have first and second lower end sections that are angled.  Gomes teaches the various shoulder dimensions are based off the size of the can, and these limitations would naturally result when one of Gomes is sized to accommodate a can that has a larger height and smaller diameter.  Gomes does not teach definitive lengths, however the vertical component would approximately extend a length EH – BH, corresponding to a shoulder protrusion height, derived as a range of 0.465-0.92 the diameter of a can; as EH is taught to be 1.125-1.25 the diameter of a can (0041; Fig. 3) and BH to be 0.33-0.66 the height of a can (0053).  This shoulder protrusion height approximates the length of the lower end sections.  Using the largest value of each range EH and BH range for example, the vertical component of the shoulder could be approximated as 0.59 the diameter length of a can.  The width of the shoulder is described as 0.125-0.25 times the height of a can (0055, Fig. 3) and approximates the length of the first end section (Fig. 4). Using the largest value again, the horizontal component could be approximated as 0.25 the height of a can.   Where the structure of Gomez is made to hold cans that where the height of the can is substantially greater than 2.36 times the diameter, the end sections of the tear line .

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al. (US 2005/0189405 A1) in view of Miller (US 7,614,543 B1) as applied to claims 5 and 13 above, and further in view of Farquhar (US 3,265,283). Gomes and Miller do not teach forming curved sections between different sections of the tear line by using single arcuate cuts. Farquhar teaches an analogous carton with a tear-open dispensing pattern and teaches providing arc shaped cuts 32 (Fig. 6) between different sections of the tear line to facilitate rupturing the different perforated sections during opening (col 2 lines 56-66). It would have been obvious to one of ordinary skill in the art to modify the structure of Gomes and Miller with to use arc shaped cuts in curved areas as taught by Farquhar for that purpose.

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would not find it obvious to modify a dispenser pattern in the way applied by the rejections in view of Miller (US 7,614,543 B1) because Miller does not teach diverging fold lines in a dispensing pattern, rather Miller teaches diverging fold lines in a pattern that forms a kickstand for propping up the container at an angle 
Applicant argues use of diverging fold lines is contrary to an explicit disclosure of DeBusk (US 2007/0017966 A1).  The examiner acknowledges that the drawings of DeBusk show a converging embodiment and an embodiment that appears to show parallel fold lines (Fig. 4), however the examiner does agree there is any a contrary teaching.  DeBusk describes the Figures in paragraphs 0016-0032 and then in paragraph 0033 says “In other embodiments…” and discloses dimensional ranges that, if many combinations are considered of the ranges are considered, would result in diverging fold lines to be formed.  One of ordinary skill would understand this to mean that DeBusk is teaching more than just what is shown, and Miller (US 7,614,543 B1) is relied upon to show that shoulders with diverging lines in their shape are 
Applicant argues that the examiners calculations for dimensions to reject claims while applying Gomes (US 2005/0189405 A1) and inappropriate.  The underlying rationale in the applied rejection is that Gomes teaches shoulder dimensions are relative to the size of the can being carried, and so a shoulder that is wider than it is tall would naturally result when the structure of Gomes is made to accommodate cans that are tall compared to their diameter.  Gomes does not teach dimensions for several of the claimed features, so the examiner derives them and approximates them based off what Gomes does teach, such as an angle for the transverse section.  Jacob (US 2017/0082356 A1) is relied upon to teach can dimensions of known and commonly used cans, and the examiner offers uses the approximation to offer an example of how the dimensions taught by Gomes used to hold an industry standard size can of 2017 would result in the claimed invention.  The examiner notes that approximating the transverse section as if it were ¼ of a circle, such as the Fig. 1 embodiment, or using a steeper angle, such as 45 degrees or what is shown in the Fig. 5 embodiment instead of 25 degrees, would result in an even greater length transverse section relative to the lower end section.  Applicant argues the examiners approximations without offering corrections or more accurate .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734                                                                                                                                                                                                        
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734